    Case 2:20-cv-02586-GW-E Document 68 Filed 02/18/21 Page 1 of 1 Page ID #:410


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-2586-GW-Ex                                                 Date      February 18, 2021
 Title             Arconic, Inc., et al. v. Cal-Tron Plating, Inc., et al.




 Present: The Honorable            GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                             Terri A. Hourigan
                 Deputy Clerk                          Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:

                        Nancy S. Cohen                                       Justin R. Panitchpakdi
                                                                                Thomas J. Weiss
                                                                               Timothy C. Cronin
                                                                                 Aaron P. Allan
                                                                               Kristin R. DeHart
                                                                                 Anna Nguyen
 PROCEEDINGS:                  TELEPHONIC CONFERENCE


Court and counsel confer. For reasons stated on the record, the status conference is continued to May 20,
2021 at 8:30 a.m. The Court lifts the stay as to discovery. However, depositions are not allowed until
discussed further on May 20.




                                                                                                      :     07
                                                                  Initials of Preparer   JG
CV-90 (06/04)                                    CIVIL MINUTES - GENERAL                                    Page 1 of 1
